Dove, J. Claimant, Village of Kingston Mines, filed its complaint in this Court on September 17, 1962, seeking an award of $9,550.00 for damages to its streets, drainways and storm sewer system caused by the failure of the State of Illinois to properly build a new highway with its attendant slopes and storm drainage system. Subsequently, claimant filed an amendment to the complaint alleging additional damages of $16,500.00, and praying for a total award of $25,000.00. The Village of Kingston Mines is in Peoria County, and is located along the bank of the Illinois River. Prior to the time of the matters complained of, State Bond Issue Route No. 9 extended through the north side of the village, running east and west. North of the highway was a bluff of approximately 100 feet in height, which was covered with trees and brush. Water from the hillside drained primarily through three gullies to a ditch along the north side of State Bond Issue Route No. 9, and thence into four 2' X 2' box culverts under the highway, and from the culverts emptied into the drainage system of the Village, consisting of storm sewers, culverts, inlets, and sodded ditches. The sewers varied in size from 10 to 18 inches, and were located on the east and west sides of the north and south streets, and drained southward to the river. From the evidence, it appears that the storm drainage system was adequate to carry all water prior to the construction of the new highway. Construction was started on a new highway in June, 1960, designated as U.S. Route No. 24, through the north edge of the Village, parallel to State Bond Issue Route No. 9, and located approximately 120 feet south of the latter. The new road was from 9 to 14 feet lower than the old highway. The road was officially finished in June, 1962, but was opened to traffic during most of the construction period. U.S. Route No. 24 was constructed by an independent contractor pursuant to plans and specifications, and was under the direction and control of the Highway Department of the State of Illinois. The plans and specifications did not designate the location of borrow ground, but provided for all required earth and grading necessary in the construction of the new highway. The contractor, in building the highway, procured earth for fills from the hill located on the north side of the old highway No. 9, and, in the course of his work, removed trees and vegetation from the hillside in such manner that there was no restraining vegetation to hold back or diffuse the flow of water. This resulted in the washing of large amounts of mud and earth from the hillside into the ditch along the old highway. The evidence shows that concrete run-offs were constructed on the new project along the new highway at a steep slope, and the surface water was carried at a high velocity into the storm drainage system of the Village. The result of the construction project, removal of restraining vegetation from the steep hillsides, and the increased velocity with which the runoff water was thereafter carried, caused several floods, and caused a great deal of damage in 1961, in the course of which the storm drains of the village were filled with sticks, mud, and silt. The water and debris were then forced to flow down the streets of the village and over the lawns and yards of the residents. The record shows that, upon complaint by the Village officials during construction, the plans and specifications were varied during the course of construction by adding a new 36" sewer. This new sewer extended from the north on Third Street to the river with clean-outs in each block. A second 24" sewer was added, which extended east on Third Street from Adams to Jefferson, and into a 36" sewer. Flood damage was caused by mud and debris flowing down Adams, Monroe, and Washington Streets. After a heavy rain in June, 1961, the entire town was covered with a sheet of water, mud, and other debris. It seems quite apparent from the evidence that the plans and specifications for the construction of the new highway did not make adequate provisions for the drainage of water, and the Village has suffered damage as a result thereof. The extent of the damage, itemized in the complaint, is supported by the evidence, and is not controverted by respondent. Our court has previously held that surface water flooding and damages occasioned by negligence of the State of Illinois is compensable in the Court of Claims. (Doerr vs. State of Illinois, C.C.R. 314; Kroencke vs. State of Illinois, 21 C.C.R. 193.) It is apparent that the highway engineer should reasonably have foreseen that the use of a precipitous hillside as a borrow pit would accelerate the velocity of surface waters so as to cause damage to the streets and drainage system of the Village of Kingston Mines, and we are of the opinion that the State of Illinois should be responsible therefor. The Village of Kingston Mines has been damaged in the amount of $9,550.00, and in addition thereto, it was necessary for the Village to extend the sewer system on the west side of Adams Street and the east side of Jefferson Street at a cost of $3,000.00. An award is, therefore, entered in favor of claimant in the amount of $12,550.00.